EXHIBIT 10.2

2019 AWARD FORMULA

FOR THE

2019 KEY OFFICERS INCENTIVE PLAN

The 2019 Key Officers Incentive Plan (the “Plan”) provides cash Awards to
Participants based on achievement of Performance Objectives for a specified
Performance Period. Capitalized terms not defined in this document have the
meaning ascribed under the Plan.

Participants in the Plan are the Section 16 Officers of the Company. There are
separate Award Formulas under the Plan for Corporate Participants and Profit
Center Participants. Under both formulas, a Participant’s Award is calculated by
reference to the Target Percentage of the Participant’s base salary at the end
of the Performance Period. The Award Formulas and each Participant’s Target
Percentage are determined by the Committee.

For the Performance Period commencing January 1, 2019 and ending December 31,
2019, Awards under the Plan will be determined by achievement of the following
Performance Objectives.

 

Participant Type

  

Performance Objectives

   Relative
Weight  

Corporate Participants1

  

Return on Capital Employed (ROCE)

     60 %    

Cash Flow

     20 %    

Individual Performance Goals (IPGs)

     20 % 

Profit Center Participants

  

Return on Capital Employed (ROCE)

     60 %    

Free Cash Flow (FCF)

     20 %    

Individual Performance Goals (IPGs)

     20 % 

 

1 

Chief Financial Officer Matthew C. Flanigan will not have IPGs in 2019, and his
Performance Objectives will be weighted 70% ROCE and 30% Cash Flow.

Award Formula for Corporate Participants

ROCE and Cash Flow for Corporate Participants are calculated as follows:

 

ROCE =

  

Earnings Before Interest and Taxes (EBIT)

   Net Property Plant and Equipment (PP&E) + Working Capital1,2

 

1

Quarterly averaging of Net PP&E and Working Capital

2

Working Capital, excluding cash and current maturities of long-term debt, as
presented on the Company’s December 31, 2019 Consolidated Balance Sheet



--------------------------------------------------------------------------------

Cash Flow    = Earnings Before Interest Taxes Depreciation and Amortization
(EBITDA) ± Change in Working Capital1 + Non-Cash Impairments – Capital
Expenditures

 

1

Change in Working Capital, excluding cash and current maturities of long-term
debt, from December 31, 2018 to December 31, 2019, as reflected on the Company’s
Consolidated Balance Sheets

Achievement of ROCE and Cash Flow targets for Corporate Participants is
determined by the Company’s aggregate 2019 financial results. Financial results
from acquisitions are excluded from calculations in the year of acquisition.
Financial results from businesses divested during the year will be included in
the calculations; however, the ROCE and Cash Flow targets relating to the
divested businesses will be prorated to reflect only that portion of the year
prior to the divestiture. Financial results from businesses classified as
discontinued operations will be included in the calculations. Financial results
will exclude (i) certain currency and hedging-related gains and losses,
(ii) gains and losses from asset disposals, and (iii) items that are outside the
scope of the Company’s core, on-going business activities.

ROCE and Cash Flow shall be adjusted for all items of gain, loss or expense for
the fiscal year, as determined in accordance with standards established under
Generally Accepted Accounting Principles, (i) from non-cash impairments;
(ii) related to loss contingencies identified in footnotes to the financial
statements in the Company’s 2018 10-K; (iii) related to the disposal of a
segment of a business; or (iv) related to a change in accounting principle.

Achievement targets and payout percentages for Corporate Participants’ ROCE and
Cash Flow are set forth below. No Awards are paid for ROCE achievement below
30.5% or Cash Flow below $300 million. The ROCE and Cash Flow payouts are each
capped at 150%. Payouts will be interpolated for achievement levels falling
between those set out in the schedule.

2019 Corporate Targets and Payout Schedule

 

ROCE            Cash Flow  

Achievement

   Payout            Achievement      Payout  

< 30.5%

     0 %       <$ 300M        0 % 

30.5%

     50 %      Threshold      $ 300M        50 % 

37.5%

     100 %      Target      $ 375M        100 % 

44.5%

     150 %      Maximum      $ 450M        150 % 

 

2



--------------------------------------------------------------------------------

The 2019 IPGs for each of the Corporate Participants were approved by the
Committee on November 5, 2018. The Committee will determine the Corporate
Participants’ achievement of the 2019 IPGs based upon the following payout
schedule:

 

Rating Scale

   Payout%  

1   Did not achieve goal

     0 % 

2   Partially achieved goal

     50 % 

3   Substantially achieved goal

     75 % 

4   Fully achieved goal

     100 % 

5   Significantly exceeded goal

     Up to 150 % 

Award Formula for Profit Center Participants

ROCE and FCF for Profit Center Participants are calculated as follows:

 

ROCE =

  

EBIT

   Net PP&E + Working Capital1, 2

 

1

Monthly averaging of Net PP&E and Working Capital, adjusted for currency
effects.

2

Working Capital excludes cash, current maturities of long-term debt, and balance
sheet items not directly related to on-going Profit Center activity, such as
interest receivable and payable, income taxes receivable and payable, current
deferred tax assets and liabilities, and dividends payable.

 

FCF =

   EBITDA (adjusted for currency effects) ± Change in Working Capital1 +
Non-Cash Impairments – Capital Expenditures

 

1

Change in Working Capital from December 31, 2018 to December 31, 2019, excluding
cash, current maturities of long-term debt, and balance sheet items not directly
related to on-going Profit Center activity, such as interest receivable and
payable, income tax receivable and payable, current deferred taxes assets and
liabilities, and dividends payable.

Achievement of ROCE and FCF targets for Profit Center Participants is determined
by aggregate 2019 financial results for the Profit Centers for which the
Participant is responsible. Financial results from acquisitions are excluded
from calculations in the year of acquisition. Financial results from businesses
divested during the year will be included in the calculations; however, the ROCE
and FCF targets relating to the divested businesses will be prorated to reflect
only that portion of the year prior to the divestiture. Financial results from
businesses classified as discontinued operations will be included in the
calculations. Financial results will exclude (i) results from non-operating
branches, (ii) certain currency and hedging-related gains and losses,
(iii) gains and losses from asset disposals, (iv) items that are outside the
scope of the Company’s core, on-going business activities or relating to any
other special events or change in business conditions, and (v) the impact of
corporate allocations.

 

3



--------------------------------------------------------------------------------

ROCE and FCF shall be adjusted for all items of gain, loss or expense for the
fiscal year, as determined in accordance with standards established under
Generally Accepted Accounting Principles, (i) from non-cash impairments;
(ii) related to loss contingencies identified in footnotes to the financial
statements in the Company’s 2018 10-K; (iii) related to the disposal of a
segment of a business; or (iv) related to a change in accounting principle.

Financial results for each Profit Center may include a critical compliance
adjustment, ranging from a potential 5% increase for exceptional safety
performance to a 20% deduction for critical compliance failures.

Achievement targets and payout percentages for the Profit Center Participant’s
ROCE and FCF are set forth below. No Awards are paid for achievement below 80%
of the ROCE and FCF targets. The ROCE and FCF payouts are each capped at 150%.
The payout will be interpolated for achievement levels falling between those set
out in the schedule.

 

2019 Profit Center Targets        ROCE Target     FCF Target  

Residential + Industrial Products

     30.0 %    $ 225.2M  

2019 Profit Center Payout Schedule

 

Achievement

          Payout  

<80%

        0 % 

80%

     Threshold        60 % 

100%

     Target        100 % 

125%

     Maximum        150 % 

The 2019 IPGs for the Profit Center Participant were approved by the Committee
on November 5, 2018. The Committee will determine the Profit Center
Participant’s achievement of the 2019 IPGs based upon the following payout
schedule:

 

Rating Scale

   Payout%  

1   Did not achieve goal

     0 % 

2   Partially achieved goal

     50 % 

3   Substantially achieved goal

     75 % 

4   Fully achieved goal

     100 % 

5   Significantly exceeded goal

     Up to 150 % 

 

4



--------------------------------------------------------------------------------

Sample Calculation

For Corporate and Profit Center Participants, the Award is calculated by
multiplying the Participant’s salary, Target Percentage, the relative weight of
the Performance Objective, and the payout percentage for each Performance
Objective. The sample calculation below assumes a Participant with a base salary
of $500,000, a Target Percentage of 80%, a ROCE payout of 120%, a Cash Flow/FCF
payout of 80%, and an IPG payout of 100%:

 

Performance Objective

   Participant’s
Base Salary      Participant’s
Target%     Relative
Weight     Payout
Percentage     Award  

ROCE

   $ 500,000        80 %      60 %      120 %    $ 288,000  

Cash Flow/FCF

   $ 500,000        80 %      20 %      80 %      64,000  

IPGs

   $ 500,000        80 %      20 %      100 %      80,000              

 

 

 

Total Award:

          $ 432,000  

 

5